      Case 2:21-cv-00179-MV-GBW Document 19 Filed 05/18/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO


ISAAC LEGARETTA, ANTHONY
ZOCCOLI and JOHN or JANE DOES 1-20,

              Plaintiff,

v.                                                          No. 2:21-cv-00179-MV-GBW

FERNANDO MACIAS, Dona Ana County
Manager, DIRECTOR BRYAN BAKER, an
Official with the Dona Ana County Detention
Center, CAPTAIN BEN MENDOZA, an official
with the Dona Ana County Detention Center,
CAPTAIN JOSHUA FLEMING, an official with
the Dona Ana County Detention Center, COUNTY
OF DONA ANA and JOHN or JANE DOES 1-20,

       Defendants.


                                  NOTICE OF EXTENSION

       Notice is hereby given to this Court that the parties have agreed to extend the deadline for

Defendants to respond to Plaintiff’s Amended Complaint for Injunctive and Declaratory Relief

[Doc.17] to June 3, 2021.

                                             Respectfully submitted:

                                             NEW MEXICO ASSOCIATION OF COUNTIES

                                             /s/ David Roman
                                             BRANDON HUSS
                                             DAVID A. ROMAN
                                             111 Lomas Blvd. Ste. 424
                                             Albuquerque, New Mexico 87102
                                             (505) 820-8116
                                             bhuss@nmcounties.org
                                             droman@nmcounties.org
                                             Attorneys for County Defendants
       Case 2:21-cv-00179-MV-GBW Document 19 Filed 05/18/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, I filed the foregoing pleading electronically through

the CM/ECF system, which caused all counsel of record to be served electronically, as more fully

reflected on the Notice of Electronic Filing.

/s/ David Roman
DAVID ROMAN
